635 N.W.2d 491 (2001)
Patricia HELTON, Plaintiff-Appellant,
v.
WAL-MART STORES, INC., Defendant-Appellee.
Docket No. 119139, COA No. 232653
Supreme Court of Michigan.
November 20, 2001.
On order of the Court, the application for leave to appeal from the April 16, 2001 decision of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
CAVANAGH, J., would grant leave to appeal.
KELLY, J., dissents and states as follows:
I would remand the case to the magistrate for a factual finding of whether these particular workplace events, however commonplace, significantly adversely affected plaintiff's condition.